ADKINS, Chief Justice:
Certiorari was granted in this cause to review the decision of the District Court of Appeal, Fourth District (Loiselle v. Wacker, 283 So.2d 913) on grounds of direct conflict with the opinion of this Court in Marley v. Saunders, 249 So.2d 30 (Fla. 1971). Florida Constitution, Article V, Section 3(b) (3), F.S.A.
We have dispensed with oral argument pursuant to Rule 3.10, F.A.R., 32 F.S.A., and on authority of our decision in Clement v. Aztec Sales, Inc., Fla., 297 So.2d 1 opinion filed June 19, 1974, the decision of the District Court of Appeal is reversed and the cause remanded with directions that the District Court consider petitioner’s appeal on the merits.
It is so ordered.
ROBERTS, ERVIN, DEKLE and OVERTON, JJ., concur.